DETAILED ACTION
Claims 1-2, 7-13 & 17-20 are pending as amended on 08/17/21.

Response to Amendment
This final action is a response to the amendment filed August 17, 2021.  Claims 1, 9 & 19 have been amended as a result of the previous action; the objections & 112 rejections & art rejections have been redone accordingly.  The grounds of art rejection have largely been maintained-.

Claim Objections
Claims 1, 9 & 19 are objected to because of the following informalities: These claims now end with a clause, “wherein a liner edge…in/into the gap” which has grammatically unclear phrasing.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 7-13 & 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  With regard to claims 1, 9 & 19, Applicants’ original disclosure, while providing for the “edge section” of the inner label as an edge for the inner/outer label combination (e.g. [0021]), does not provide an edge section as an edge for the liner-label combination; rather, the edge section of the labels is offset inward from the edge of the liner in the typical fashion, and does not comprise the liner as claimed.  Appropriate correction is required.

Claims 1-2, 7-13 & 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With regard to claims 1, 9 & 19, the new clause beginning “wherein a liner edge…in/into the gap” has grammatically unclear phrasing and the intended meaning of this phrase cannot be clearly ascertained; appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-13 & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Milson, US 8,507,065 in view of Vidler et al., US 7,758,080.
With regard to claims 1, 8-9 & 19-20, Milson teaches a label roll comprising a release liner web (1) having a plurality of adhesive labels adhered to the liner and substantially in line with its side edges, wherein the labels comprise a main label (2), as well as a partially perforated inner label (21) [Col. 5, 8-27] with convex/’half-circle’ (a literal half circle would have been a prima facie obvious shape change yielding substantially the same effect) rounded end (22) and a backside discontinuous pattern of adhesive deadener (31) leaving adhesive patches which are evenly spaced and situated along a periphery of the inner label, wherein the label roll can be fed from a holding rod (91) toward an applicator, removing the labels from the liner, and the spent liner web with labels and tabs removed can be collected on a take-up rod (93) without breaking (throughout, e.g. abstract, [FIGS. 1-9]).
While this reference does not expressly disclose that the circular grasping end of the inner label is substantially in line with and serves as an unperforated edge section of the labels and also forms a gap at this edge, this too was a conventional design in the insert label art, as shown for example by Vidler, which shows a second label with a 
With regard to claims 2 & 11-13, the teachings of Milson have been detailed above, and while this reference does not expressly disclose that there are two perforated edges and two opposite edges that are not perforated, Milson (as well as Vidler) teaches that one may cut or perforate, or ‘full cut’ or ‘half cut’ such a label, preferably perforating the periphery except for the ‘half circle’ tab for grasping it, which is fully cut (e.g. [Col. 5, 25-34]).  It would have been obvious for one of ordinary skill to also fully cut, rather than perforate, the edge opposite this edge, as one of the limited combinations of possibilities of prior art teachings, or to predictably yield a duplicate grasping region.
With regard to claims 7, second label (21) is proximate a bottom edge of the main label [FIG. 1].
With regard to claim 10, second label (21) has opposing parallel edges which may be perforated [FIG. 1].
With regard to claim 17, the web in question is considered to be a “film”.
With regard to claim 18, the teachings of Milson have been detailed above, and while this reference does not expressly disclose whether its release liner is ‘paper-based’, this species represents one of a limited group of conventional options for label release liners across the entirety of the labeling art, any of which would have been obvious for one of ordinary skill in the art to try, with predictable results.

Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed August 17, 2021 with respect to the prior art rejections of the claims have been fully considered but are not persuasive.  The 112 issues are not obviated by the current amendments, since as noted previously, Applicant’s disclosed edge section of the label does not appear to ‘comprise’ the liner or any part (i.e. edge) thereof; appropriate correction is required.  It is believed that the claims should be rewritten with special attention to the distinctions between terms relating to the liner, the label combination, the inner/insert label, and an outer/master label, respectively.  The new clauses ending in -‘in/into the gap’ are also unclear and should be rewritten.
With regard to the obviousness rejection, insert labels which appear at the edge of a label combination (rather than internally, as in Milson) were well--known in the art, as taught for example by Vidler (or the previously applied Gelsinger).  Vidler also teaches the obvious variants of such an embodiment, both with [FIG. 1] and without [FIG. 3] a -‘gap’ between the grasp tab and the master label at an edge region, either of which would have been an obvious combination for one of ordinary skill in this art.  It would have been obvious to modify the half circle insert label of Milson to have an easily 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661.  The examiner can normally be reached on M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745